Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in reply communication filed on 3/25/2021.
Claims 1-30 are pending.

CLAIM INTERPRETATION
35 USC § 112, (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112 (f).  The presumption that § 112 (f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112 (f).  The presumption that § 112 (f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112, (f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112, (f) except as otherwise indicated in an Office action. 

The limitation of claim 26 that recites “means for transmitting…,” and “means for communicating …,”   has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means for” coupled with functional language “transmitting and communicating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the antenna 252a thru 252r disclosed in figure 2 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation.  
The limitation of claim 30 that recites “means for determining …,” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means for” coupled with functional language “determining” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the demodulator 254 disclosed in figure 2 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-30 is rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claim 1 recites the limitation “at least in part on the indication of the beam…” in line 1.  The claim is unclear to what part of the indication of the beam is referred to. Thus, the claim is indefinite.
Claim 6, lines 4 and 10; claim 7, lines 7 and 9; claim 11, lines 5 and 8; claim 16, lines 5 and 11; claim 17, lines 7 and 9; claim 18, line 4; claim 21, lines 6 and 9; claim 24, lines 5 and 11; claim 25, lines 8 and 10; claim 26, lines 3 and 6; claim 29, lines 4 and 12; claim 30, lines 7 and 9: all recite limitation “ at least in part on…” raise unclear to the claims. It is suggested to omit “in part” to avoid indefinite to the claim.
For the purpose of examination, examiner will interpret the claims as best understood.
All other dependent claims are also rejected since they depended on rejected claims 1, 11, 21, and 26.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
 
Claims 6 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 
Claim 21 recites the limitation “…transmitting, to the base station, an indication of one or more beam switching capabilities of the UE, wherein the one or more beam switching capabilities of the UE are based at least in part on one or more antenna subarrays of the UE, wherein transmitting the indication of the beam switching capability of the UE comprises: transmitting an indication of the antenna subarray, wherein the antenna subarray is included in the one or more antenna subarrays of the UE, and wherein communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE is based at least in part on transmitting the indication of the one or more beam switching capabilities of the UE and transmitting the indication of the antenna subarray.”; which is disclosed as the same limitation in claim 1. Thus, the claim is being improper dependent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11, 14-16, 21, 23-24, 26, and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0162144).

Regarding claim 1, Zhou discloses a method of wireless communication performed by a user equipment (UE) [Fig. 4, ¶¶ 119-124; a process flow 400 that supports beam switch count in beamformed wireless communications performed by  UE 115-a], comprising:
 transmitting, to a base station, an indication of a beam switching capability of the UE [¶ 122; transmitting, to a base station, an indication of a beam switching capability of the UE (at 415)] that is based at least in part on an antenna subarray from an antenna array of the UE [¶ 123; that is based at least in part on an antenna subarray from an antenna array of the UE]; and 
communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE, based at least in part on the indication of the beam switching capability of the UE [¶ 124; communicating using one or more transmission and reception beams in accordance with the control information and the indicated beam switch capability of the UE 115-b (at 435)].  

Regarding claim 4, Zhou discloses the method of claim 1. 
Zhou further discloses wherein the beam switching capability of the UE indicates at least one of a maximum number of beam switches that the UE is capable of performing per slot, or a time duration for the UE to apply quasi co-location (QCL) information [¶¶ 102, 106; the indication may provide a maximum number of beam changes that the UE may perform].  

Regarding claim 5, Zhou discloses the method of claim 4.
Zhou further discloses wherein the time duration for the UE to apply QCL information is a minimum number of orthogonal frequency-division multiplexing (OFDM) symbols for the UE to apply the QCL information received in a downlink control information communication to one or more physical downlink shared channel communications [¶¶ 22, 140, claim 3; wherein the time duration for the UE to apply QCL information is a minimum number of orthogonal frequency-division multiplexing (OFDM) symbols for the UE to apply the QCL information received in a downlink control information communication to one or more physical downlink shared channel communications].  

Regarding claim 6, Zhou discloses the method of claim 1, further comprising: 
transmitting, to the base station, an indication of one or more beam switching capabilities of the UE, wherein the one or more beam switching capabilities of the UE are based at least in part on one or more antenna subarrays of the UE, wherein transmitting the indication of the beam switching capability of the UE comprises:
 transmitting an indication of the antenna subarray, wherein the antenna subarray is included in the one or more antenna subarrays of the UE, and wherein communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE is based at least in part on transmitting the indication of the one or more beam switching capabilities of the UE and transmitting the indication of the antenna subarray [¶¶ 124, 137, 141, 155-156, 165, 170 ; transmitting an indication of the antenna subarray, wherein the antenna subarray is included in the one or more antenna subarrays of the UE, and wherein communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE is based at least in part on transmitting the indication of the one or more beam switching capabilities of the UE and transmitting the indication of the antenna subarray].  

Regarding claims 11, 14, 15, and 16, the claims recite a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors (See Zhou, Fig. 8; device 805 comprising memory 830 and processor 840), coupled to the memory, configured to perform the method steps recited in claims 1, 4, 5, and 6 respectively; therefore, claims 11, 14, 15, and 16 are rejected along the same rationale that rejected in claims 1, 4, 5, and 6  respectively.

Regarding claims 21, 23, and 24, the claims recite a non-transitory computer-readable medium storing a set of instructions for wireless communication to perform the method steps recited in claims 1, 4, and 6 respectively; therefore, claims 21, 23, and 24 are rejected along the same rationale that rejected in claims 1, 4, 5, and 6  respectively.

Regarding claims 26, 28, and 29, the claims recite an apparatus for wireless communication to perform the method steps recited in claims 1, 4, and 6 respectively; therefore, claims 26, 28, and 29 are rejected along the same rationale that rejected in claims 1, 4, 5, and 6  respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3, 7-8, 12-13, 17-18, 22, 25, 27, and 30 are rejected under 35 U.S.C. 103 unpatentable over Zhou et al. (US 2020/0162144) in view of GUAN et al. (WO 2019/223729).

Regarding claim 2, Zhou discloses the method of claim 1, but does not explicitly disclose further comprising: determining that the antenna subarray includes a subset of antenna elements, from a set of antenna elements of the antenna array, to be used for reception or transmission.
However, GUAN discloses  further comprising: determining that the antenna subarray includes a subset of antenna elements, from a set of antenna elements of the antenna array, to be used for reception or transmission [Page 15, paragraph 1; terminal device determines, according to the measurement of the reference signal, one or more target transmission beams and antenna panels of the terminal devices corresponding to the one or more target transmission beams (step 2 and step 3); wherein the antenna subarray includes a subset of antenna elements (see Page 13, paragraph 8)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining that the antenna subarray includes a subset of antenna elements, from a set of antenna elements of the antenna array, to be used for reception or transmission” as taught by GUAN in the system of Zhou, so that it would to provide accurately receive the signals to be transmitted in the case of a multi-antenna panel [see GUAN; Page 2, paragraph 4].

Regarding claim 3, Zhou discloses the method of claim 1, but does not explicitly disclose wherein the indication of the beam switching capability of the UE includes an indication of at least one of: a number of antenna elements included in the antenna subarray, a shape or geometry of the antenna subarray, or one or more antenna element indices corresponding to one or more antenna elements included in the antenna subarray.
However, GUAN discloses  wherein the indication of the beam switching capability of the UE includes an indication of at least one of: a number of antenna elements included in the antenna subarray, a shape or geometry of the antenna subarray, or one or more antenna element indices corresponding to one or more antenna elements included in the antenna subarray [Page 13, paragraph 8; wireless communication signals need to be received and transmitted by antennas, wherein multiple antenna elements can be integrated on a panel/array/subarray].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indication of the beam switching capability of the UE includes an indication of at least one of: a number of antenna elements included in the antenna subarray, a shape or geometry of the antenna subarray, or one or more antenna element indices corresponding to one or more antenna elements included in the antenna subarray” as taught by GUAN in the system of Zhou, so that it would to provide accurately receive the signals to be transmitted in the case of a multi-antenna panel [see GUAN; Page 2, paragraph 4].

Regarding claim 7, Zhou discloses the method of claim 1, but does not explicitly disclose further comprising: determining a first antenna subarray of the antenna array of the UE to be used for reception or transmission; determining a second antenna subarray of the antenna array of the UE to be used for reception or transmission; transmitting an indication of a first beam switching capability of the UE based at least in part on the first antenna subarray; and transmitting an indication of a second beam switching capability of the UE based at least in part on the second antenna subarray.  
However, GUAN discloses  further comprising: determining a first antenna subarray of the antenna array of the UE to be used for reception or transmission;
 determining a second antenna subarray of the antenna array of the UE to be used for reception or transmission [Page 8, paragraphs 3-5; determining a second antenna subarray of the antenna array of the UE to be used for reception or transmission]; 
transmitting an indication of a first beam switching capability of the UE based at least in part on the first antenna subarray [Page 15, paragraphs 5-9, table 1; {Transmitting beam # 1, Antenna panel # 1, ...}; {Transmitting beam # 2, Antenna panel # 2, ...}; {Transmitting beam # 3, Antenna panel # 3, ...}; {Transmitting beam # 4 , Antenna panel # 4, ...}]; and 
transmitting an indication of a second beam switching capability of the UE based at least in part on the second antenna subarray [Page 15, paragraphs 5-9, table 1; {Transmitting beam # 1, Antenna panel # 1, ...}; {Transmitting beam # 2, Antenna panel # 2, ...}; {Transmitting beam # 3, Antenna panel # 3, ...}; {Transmitting beam # 4 , Antenna panel # 4, ...}].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: determining a first antenna subarray of the antenna array of the UE to be used for reception or transmission; determining a second antenna subarray of the antenna array of the UE to be used for reception or transmission; transmitting an indication of a first beam switching capability of the UE based at least in part on the first antenna subarray; and transmitting an indication of a second beam switching capability of the UE based at least in part on the second antenna subarray” as taught by GUAN in the system of Zhou, so that it would to provide accurately receive the signals to be transmitted in the case of a multi-antenna panel [see GUAN; Page 2, paragraph 4].

Regarding claim 8, Zhou discloses the method of claim 1, but does not explicitly disclose further comprising: determining the antenna subarray from the antenna array of the UE based at least in part on at least one of an architectural constraint of the UE associated with a radio frequency design or a circuit design of the UE, a communication rate parameter, a communication reliability parameter, a power constraint, or a thermal constraint.  
However, GUAN discloses  further comprising: determining the antenna subarray from the antenna array of the UE based at least in part on at least one of an architectural constraint of the UE associated with a radio frequency design or a circuit design of the UE, a communication rate parameter, a communication reliability parameter, a power constraint, or a thermal constraint [Page 24, paragraph 3; determining the antenna subarray from the antenna array of the UE based at least in part on at least one of an architectural constraint of the UE associated with a radio frequency design or a circuit design of the UE].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: determining the antenna subarray from the antenna array of the UE based at least in part on at least one of an architectural constraint of the UE associated with a radio frequency design or a circuit design of the UE, a communication rate parameter, a communication reliability parameter, a power constraint, or a thermal constraint” as taught by GUAN in the system of Zhou, so that it would to provide accurately receive the signals to be transmitted in the case of a multi-antenna panel [see GUAN; Page 2, paragraph 4].

Regarding claims 12, 13, 17, and 18, the claims recite the UE of claim 11 to perform the method steps recited in claims 2, 3, 7, and 8 respectively; therefore, claims 12, 13, 17, and 18 are rejected along the same rationale that rejected in claims 2, 3, 7, and 8 respectively.

Regarding claims 22 and 25, the claims recite non-transitory computer-readable medium of claim 21 to perform the method steps recited in claims 3 and 7 respectively; therefore, claims 22 and 25 are rejected along the same rationale that rejected in claims 3 and 7   respectively.

Regarding claims 27 and 30, the claims recite the apparatus of claim 26 to perform the method steps recited in claims 3 and 7 respectively; therefore, claims 27 and 30 are rejected along the same rationale that rejected in claims 3 and 7 respectively.


Claims 9-10,  and 19-20 are rejected under 35 U.S.C. 103 unpatentable over Zhou et al. (US 2020/0162144) in view of Khoshnevisan et al. (US 2021/0021330).

Regarding claim 9, Zhou discloses the method of claim 1, but does not explicitly disclose wherein communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE comprises: communicating, with the base station, using an operating frequency above 24.25 GHz.  
However, Khoshnevisan discloses  wherein communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE comprises: communicating, with the base station, using an operating frequency above 24.25 GHz [¶ 78; the UEs 115 may support directional communications in one or more radio frequency spectrum bands between 24.25 GHz and 52.6 GHz (24.25 GHz<f<52.6 GHz)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE comprises: communicating, with the base station, using an operating frequency above 24.25 GHz” as taught by Khoshnevisan in the system of Zhou, so that it would to improve reliability for beam switching operations when operating in one or more radio frequency spectrum bands [see Khoshnevisan; ¶ 4].

Regarding claim 10, Zhou discloses the method of claim 1, but does not explicitly disclose wherein transmitting the indication of the beam switching capability of the UE comprises: transmitting the indication of the beam switching capability of the UE using at least one of dynamic Layer 1 signaling or dynamic Layer 2 signaling.
However, Khoshnevisan discloses wherein transmitting the indication of the beam switching capability of the UE comprises: transmitting the indication of the beam switching capability of the UE using at least one of dynamic Layer 1 signaling or dynamic Layer 2 signaling [¶¶ 104, 110, 175; the demodulation reference signal component 1560 may transmit an indication of the demodulation reference signal pattern via dynamic signaling].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein transmitting the indication of the beam switching capability of the UE comprises: transmitting the indication of the beam switching capability of the UE using at least one of dynamic Layer 1 signaling or dynamic Layer 2 signaling” as taught by Khoshnevisan in the system of Zhou, so that it would to improve reliability for beam switching operations when operating in one or more radio frequency spectrum bands [see Khoshnevisan; ¶ 4].

Regarding claims 19 and 20, the claims recite the UE of claim 11 to perform the method steps recited in claims 9 and 10 respectively; therefore, claims 19 and 20 are rejected along the same rationale that rejected in claims 9 and 10 respectively.

Conclusion
In additional to references cited that are used for rejection as set forth above, Nam et al. (US 2021/0321382) is also considered as relevant prior arts for rejection of in claims 1, 11, 21, and 26 for limitation “transmitting, to a base station, an indication of a beam switching capability of the UE that is based at least in part on an antenna subarray from an antenna array of the UE; and communicating, with the base station, using the antenna subarray in accordance with the beam switching capability of the UE, based at least in part on the indication of the beam switching capability of the UE” (See Nam; Fig. 4, ¶¶ 128-133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469